Citation Nr: 1427787	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  10-28 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a chronic adjustment disorder with irritability, claimed as depression (a psychiatric disability).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from October 1967 to May 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in April 2014.  The hearing transcript has been associated with the electronic claims file on "Virtual VA." 

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The currently-diagnosed chronic adjustment disorder with irritability had its onset during active service.  

2.  The Veteran had unremitting symptoms of a psychiatric disability since service. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a chronic adjustment disorder with irritability have been met.  
38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.326(a) (2013).  In the present case, the Board is granting the claim for service connection for a psychiatric disability.  This decision constitutes a full grant of the benefit sought on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.

Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  In order to establish the service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed aggravation of a disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease both existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

The presumption of soundness attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in the examination reports," 38 C.F.R. § 3.304(b) (2013), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238, 245 (1994); see also Contant v. Principi, 17 Vet. App. 116 (2003). 

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  If this burden is met, then the veteran is not entitled to service connection benefits.  However, if the Government fails to rebut the presumption of soundness under 
38 U.S.C.A. § 1111, the veteran's claim is one for service connection.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C. § 1153; 
38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

Service Connection for a Psychiatric Disability

As noted above, the first inquiry is whether the evidence shows that the condition existed prior to enlistment.  In this case, the enlistment examination, dated August 1967, showed a normal psychiatric evaluation.  Accordingly, the Board finds that a psychiatric disability was not "noted" on entry to service and, as such, the presumption of soundness applies.  38 U.S.C.A. §§ 1111, 1132 (West 2002); 
38 C.F.R. § 3.304(b); Bagby, 1 Vet. App. at 227; Crowe, 7 Vet. App. at 245; see also Contant, 17 Vet. App. 116.  The June 2009 VA examiner opined that the chronic adjustment disorder started during the Veteran's childhood and, therefore, preexisted service.  However, the record shows no pre-service diagnosis, treatment, or complaints relating to a psychiatric disability.  Therefore, the June 2009 VA examiner's opinion does not constitute clear and unmistakable evidence of the pre-existence of a psychiatric disability.  Because the presumption of soundness has not been rebutted by clear and unmistakable evidence that a psychiatric disability both preexisted service and was not aggravated by service, the Board will adjudicate this case based on in-service incurrence of a psychiatric disability (direct service connection).

With regard to the element of current disability, the June 2009 VA examination report showed a diagnosis of chronic adjustment disorder with irritability.  Accordingly, the Veteran has a current psychiatric disability. 

The Veteran contends that service connection is warranted because the evidence is in relative equipoise as to whether the current psychiatric disability is related to service.  After a review of the lay and medical evidence of record, the Board finds that the evidence is in relative equipoise as to whether the currently-diagnosed chronic adjustment disorder with irritability had its onset during active service.  The Veteran stated that when he was ordered to deploy to Vietnam he did not want to go and, when he asked the clerk aboard the USS Kitty Hawk what would happen if he refused to go, the clerk reminded him of the military prison in Fort Leavenworth.  The Veteran indicated that he suffered from depression for decades after this incident.  See November 2008 claim.  The Veteran indicated that while on base in Vietnam he was stressed because of fear of hostile enemy actions.  The Veteran asserted that during service he was also involved in a car accident during which his sister and his friends were hurt.  The Veteran stated that towards the end of service he felt depressed and was counting the days to leave service.  See April 2014 Board hearing transcript.  Based on the totality of the evidence, the Board finds the Veteran's assertions regarding feelings of depression during service to be credible.  

The claims file includes a formal finding of unavailability of the Veteran's complete service treatment records.  Therefore, it is not possible to confirm whether or not the Veteran underwent psychiatric treatment in service and what his psychiatric evaluation was upon discharge because a service separation examination is not of record.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the currently-diagnosed adjustment disorder with irritability started during service. 

With regard to the relationship between the current psychiatric disability and service, the June 2009 VA examiner concluded that it was less likely as not that the Veteran's psychiatric disability was related to service because, in the VA examiner's opinion, the Veteran's adjustment disorder preceded entry to military service.  Given that the Board has found that the Veteran is presumed sound at service entrance, it is legal error to find that the psychiatric disability preexisted service when the presumption of soundness is not rebutted by clear and unmistakable evidence.  Accordingly, the Board finds the June 2009 VA examiner opinion of no probative value.  

The Veteran stated that after service he continued to be depressed and he could not keep a job for an extended period of time due to his psychiatric symptoms.  See April 2014 Board hearing transcript.  The Veteran also submitted a list of approximately 31 jobs he held with different employers since discharge from service.  The Board finds that the Veteran's assertions are consistent with his post-service job history.

In a November 2008 statement, the Veteran's wife wrote that the Veteran was fired from numerous jobs due to inability to perform or inability to handle normal job stress, which resulted in inappropriate behavior that led to his disqualification from these jobs.  She indicated that the only job he was able to hold for more than a few months was in janitorial services and that it was not without hostility towards his supervisor.  She stated that there is no intimacy in the marital relationship, that the Veteran's capacity for true emotional closeness is damaged, and that he is not capable of being a loving husband.  She indicated that the Veteran will go out of his way to avoid becoming involved with others, which has ruined the family gatherings as well as relationships with their friends.  The Veteran's wife described a number of situations showing the Veteran's anger, irritability, lack of social involvement, and inability to care for and supervise their daughter.  The Veteran had known his wife for a few years before they got married in 1978.  Therefore, the wife's statements show that the Veteran had symptoms of a psychiatric disability within a close proximity of service separation and, as such, support the credibility of the Veteran's statements of unremitting psychiatric symptoms since service.  

Finally, a November 2008 letter by the Veteran's pastor showed that the pastor had been meeting with the Veteran on a weekly basis since March 2007.  The pastor stated that the Veteran had refused psychiatric treatment because he did not trust mental health professionals and did not want to take drugs because they had no effect or because the side effects were so unpalatable that he refused to continue taking them.  The pastor indicated that the Veteran's psychiatric symptoms took a daily toll on his daily life and mental health.  The pastor explained that he is not a clinician, but based on the Veteran's reports and his observation, the pastor believed that a mood disorder had been at work for most of the Veteran's adult life at least since his release from active duty.  

The Board finds that based on the lay evidence outlined above and resolving doubt in the Veteran's favor, a psychiatric disability incurred in service and has continued since service.  Accordingly, the Board concludes that service connection for a chronic adjustment disorder with irritability is warranted.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).


ORDER

Service connection for a chronic adjustment disorder with irritability is granted.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


